DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 10/26/2020
Claims 1, 3, 9, 16 and 19 have been amended.
Claim 2 has been canceled.
Claims 1 and 3-20 are pending.

Response to Arguments
Applicant's arguments filed 10/26/2020, regarding 35 U.S.C. 103 rejection of independent claims have been fully considered. 
Applicant argues that Benari fails to teach or suggest "wherein the service is a software service, and each constructed pre-provisioned instance does not include installed therein the executable code of the at least one application associated with the service" as recited in claim 1 and subsequently "retrieving and installing the executable code of the at least one application associated with the service" as recited in claim 1. …Furthermore, neither Benari nor Graves teaches or suggest 
However, Examiner relies on Brandwine and Russinovich to teach these limitations, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is dependent of Claim 2, however, Claim 2 has been canceled. For the purpose of prior art analysis Examiner assumes this likely intended to dependent to Claim 1.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benari et al. (US 2014/0136711, hereafter “Benari”) in view of Russinovich et al. (US 20160323374, hereafter “Russinovich”) further in view of Brandwine et al. (US Patent No. 9756050, hereafter “Brandwine”).

Regarding Claim 1, Benari teaches a non-transitory computer-readable medium (Fig. 9, computer-readable medium 924) storing computer-executable instructions (Fig. 9, instruction 954) that when executed by a processor (Fig. 9, processing device 902) of a computing device causes the processor to ([Fig. 9, ⁋ 0079] “…a computer-readable storage medium 924 on which is stored one or more sets of instructions 954 embodying any one or more of the methodologies or functions described…”):
construct pre-provisioned instances (e.g. a pre-provisioned resource with an intermediate provisioned state) of a service within a pool (e.g. pool 140 in Fig.1)  for the service, wherein a pre-provisioned instance comprises a computing environment of computing resources configured for subsequent installation ([⁋ 0019], The provisioning system select an appropriate hardware resource and install appropriate software resources (e.g., operating system and/or middleware) on the selected hardware resource to create a pre-provisioned resource having an intermediate provisioned state. [⁋ 0029], “…provisioning server 115 pre-provisions one or more available resources. Provisioning server 115 may pre-provision both hardware resources and virtual machine resources. Pre-provisioning a resource may include predicting resource components for multiple composite applications that are likely to be provisioned in the future, determining an intermediate state that is common to the multiple composite applications, and then provisioning software components on available hardware resources to cause those available hardware components to have the intermediate state [i.e. pre-provisioned instance]”. [⁋ 0040], “…software pre-provisioning module 245 provisions both hardware resources and software resources to an intermediate provisioned state rather than a final provisioned state…” [⁋ 0048], “…generate pre-provisioned resource descriptors that describe the intermediate provisioned state for a pre-provisioned resource. The pre-provisioned resource descriptor may identify hardware criteria and well as software criteria. The software criteria may specify an operating system, middleware and/or application to provision on a resource to cause the resource to become a pre-provisioned resource with an intermediate 
in response to receiving a request for execution of the service (e.g. composite application): select a pre-provisioned instance from pre-provisioned instances available from the pool based upon the pre-provisioned instance having computing resources matching computing resources requested for executing the service ([Fig. 7, ⁋ 0063], “…a method 700 for provisioning resources for use in composite applications. At block 705 of method 700 processing logic receives an application descriptor of a composite application.”. [⁋ 0049], “…a resource inventory 220 to identify pre-provisioned resources having intermediate provisioned states. …resource searching module 230 searches the resource inventory 220 for resources that meet specific criteria… The software criteria may be used to determine whether any pre-provisioned resources have an intermediate provisioned state that is compatible with a final provisioned state of a node for the composite application. Resource searching module 230 may search for ;
provision the selected pre-provisioned instance by retrieving and installing at least one application associated with the service into the computing environment of the pre-provisioned instance ([Fig. 7, ⁋ 0066], “At block 720, processing logic allocates a pre-provisioned resource having a compatible intermediate provisioned state for the node. At block 730, processing logic completes provisioning of the application component on the resource. The pre-provisioned resource will already have at least an installed operating system, and potentially an installed middleware and/or an installed application. Completing the provisioning includes installing those software components [e.g., at least one application associated with the service] that are not already installed on the resource and configuring those software components. Completing the provisioning may additionally include configuring those software components that were already installed in the intermediate provisioned state.”); and
execute the provisioned instance of the service ([⁋ 0039], “After all of the nodes for the composite application have been provisioned, the software provisioning module 240 may cause the application components to load on their respective nodes, which may instantiate the composite application.” [⁋ 0015], “…the composite application may be a web service, such as an online news service, a blog service or a social networking service.”).
Benari teaches maintain at least one inventory (e.g., pointer) to the pre-provisioned instance[e.g., resources in the pool]; assign the pre-provisioned instance to the pool by adding in the inventory (e.g., pointer)  to a first collection of inventory (e.g., pointer) associated with the pool; remove the pre-provisioned instance from the pool by removing the at least one list (e.g., pointer)  of the pre-provisioned instance from the first collection of list (e.g., pointer) ([⁋ 0025], provisioning server maintains a resource inventory 142 that identifies those hardware resources in the pool of available resources. The resource inventory 142 may include an entry for each of the available hardware resources in the pool of available resources. [⁋ 0026], Responsive to a hardware resource being allocated for a composite application, that hardware resource may be removed from the available resource inventory 142 and/or may be flagged as being in use. [⁋ 0028], After the test is complete, the hardware resources may be returned to the pool of available hardware .
Although, Benari teaches maintain a resource inventory of the hardware resources to identify those resources in the pool of available resources, however,  Benari does not explicitly teach a pointer to the pre-provisioned instance to the pool. 
Russinovich teaches a pointer to the pre-provisioned instance to the pool (Table 1 shows a Shared Resources Pools have a set of pointers to capacity tables about shared resources, list of IDs. [⁋ 0057], ..dynamic resource protocol supports shared resource pools. … hosts can report utilization of such resources as inventory is synchronized, along with pointers to the free and total allocable capacity table of the shared resources. … a host can advertise that it is using x IP Addresses and provides a pointer to resource capacity table guid1. Capacity table guid1 specifies that there are a total of y IP Addresses and z are free.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Benari with  Russinovich in order to assign a pointer to specify the resources in a shared 
Although, Benari teaches completing the provisioning includes installing those software components that are not already installed on the resource and configuring those software components [⁋ 0066], however,  Benari in view of Russinovich do not explicitly teach, but Brandwine teaches wherein a pre-provisioned instance comprises subsequent execution of executable code of at least one application associated with the service upon provisioning of the pre-provisioned instance ([C.5:L.36-52], The virtual machine instance manager manages virtual machine instances that can execute user code. The virtual machine instance manager can create and configure virtual machine instances according to a predetermined set of configurations prior to receiving the user code and prior to receiving any information from a user regarding any particular virtual machine instance configuration. …the virtual machine instance manager can pre-configure and establish a variety of virtual machine instances, each having a configuration corresponding to any one or more of a variety of run-time environments. In response to a request to execute user code, the virtual machine instance manager can identify a pre-configured virtual machine instance based on configuration information associated with the request and allocate the identified virtual machine instance to execute the user's ; wherein the service is a software service, and each constructed pre-provisioned instance does not include installed therein the executable code of the at least one application associated with the service ([C.7:L.26-34], Users may use the virtual compute system to execute user code [e.g., executable code] thereon. For example, a user may wish to run a piece of code in connection with a Web application or mobile application [i.e. software service] that the user has developed. One way of running the code would be to acquire virtual machine instances from service providers who provide infrastructure as a service, configure the virtual machine instances to suit the user's needs, and use the configured virtual machine instances to run the code. Since, the virtual machine instance manager provide the pre-configured virtual machine instance to the user to run the user code thereon, therefore, it is apparent that the pre-configured virtual machine instance does not include installed therein the executable code); retrieving and installing the executable code into the computing environment of the pre-provisioned instance ([C.13;L.1-7], the worker manager can pull a new virtual machine instance from the warming pool, assign the instance to the user associated with the request, create a new container on the instance, assign the container to the request, and cause the user code to be downloaded and executed on the container); and provide remote access to the service over a network ([Fig. 2A, C.6:L.20-22], The user 202 access the virtual compute system 210 over at least one network 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Benari and Russinovich with Brandwine in order to pre-configure virtual machine instances to suit user’s needs and use the pre-configured  virtual machine instances to run the user executable code as taught by Brandwine, because it would enable customers to take maximum advantage of the virtual machine instances from a pool of pre-initialized virtual machine instances provided by resource and/or service providers, where those instances are ready for executing the user code, which will significantly reduce delay associated with executing the user code [Brandwine, C.4:L.60-67]. 

Regarding Claim 3, Benari teaches the non-transitory computer-readable medium of claim 1[[2]], wherein the instructions comprise instructions to: execute the provisioned instance within an available resource pool comprising processor resources, memory resources, storage resources, and internet protocol address resources for executing the executable code of the at least one application ([⁋ 0015] “…provisioning of the composite application to hardware resources. The composite application to be provisioned may include a combination 

Regarding Claim 9,  Benari teaches a computing system, comprising: a processor connected to memory; and a pre-provisioning module stored on a non-transitory computer readable medium and configured with instructions that when executed by the processor cause the processor to ([⁋⁋ 0075-0076], “FIG. 9 :
The rest of the limitations of Claim 9 are rejected under the same rationale of Claim 1.

Claim 16 is rejected under the same rationale of Claim 1.
Claim 20 is rejected under the same rationale of Claim 3.

Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich and Brandwine further in view of Vicaire et al. (US 2017/0026309, hereafter “Vicaire”) and Singh et al. (US 2015/0317081, hereafter “Singh”).

Regarding Claim 4, Benari teaches the non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to: wherein the available resource pool comprises processor resources, memory resources, storage resources, and networking resources that can be used by the virtual machines for executing the instances of the service ([Fig. 1, ⁋ 0021], “The pool of available resources 140 includes multiple hardware resources 125, 130, 135 that may be used to provision applications. …The hardware resources 125, 130, 135 may include, for example, desktop computers, laptop computers, rackmount servers, routers, switches, tablet computers, mobile phones, or any other type of computing device. Hardware resources 125, 130, 135 may include one or more processing devices, memory, and/or additional devices such as a graphics card, hardware RAID controller, network controller, hard disk drive, universal serial bus (USB) device, internal input/output (I/O) device, keyboard, mouse, speaker, etc. Different hardware resources may have different amounts of memory, different communication capabilities, different levels of storage space, different processing power, and so forth. [⁋ 0022], “…the pool of available resources 140 may also include available virtual machine resources. Each virtual machine resource may include a virtual machine (VM), which may be configured to operate on a particular hypervisor that emulates an underlying hardware platform for the VM.”);
execute provisioned instances of the service through the virtual machines utilizing available resources from the available resource pool of the zone ([⁋ 0039], “After all of the nodes for the composite application have been provisioned, the software provisioning module 240 may cause the application components to 
However, Benari in view of Russinovich and Brandwine do not explicitly teach define a zone as a logical or physical entity within a cloud service hosting environment for hosting instances of the service utilizing virtual machines; assign an available resource pool to the zone, assign pools to the zone for each service hosted by the zone.
Vicaire teaches define a zone as a logical or physical entity within a cloud service hosting environment (e.g. a multi-tenant environment 106) for hosting instances (e.g. Fig. 1, instances 112, 114)  of the service utilizing virtual machines ([⁋ 0013], “…a set of hosts with the same or similar configuration in a particular resource zone can be defined as a capacity pool.”. [Fig. 1, ⁋ 0010], “…a ; assign (e.g. allocate) an available resource pool to the zone, assign pools to the zone for each service hosted by the zone ([⁋ 0008], “…A resource manager attempt to rebalance various pools based at least in part upon the forecast free capacity targets. A resource manager can monitor free capacity in all pools in real time, and can reallocate capacity as necessary to keep free capacity at or above the free capacity targets”. [⁋ 0011], “…The resources can be distributed across multiple regions, areas, or zones, and the resource manager can determine if there is sufficient capacity in any or all of these zones. If there is sufficient capacity of a type requested by the customer, the resource manager can cause a portion of the resources to be dedicated to that customer…”. [⁋ 0012], “…the resource manager can determine an appropriate zone in which to allocate capacity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references to define a zone for hosting resources for service and allocate resources 
Although, Benari teaches a pool of available resources for a resource having an intermediate provisioned state [⁋ 0064], however, Benari in view Russinovich, Brandwine and Vicaire do not explicitly teach  wherein the pools are designated for storing pre-provisioned instances of each service. (emphasis added).
Singh teaches wherein the pools are designated for storing pre-provisioned instances of each service ([⁋ 0039], “…the provisioned systems may be pre-provisioned systems…The pre-provisioned systems may be stored in a resource pool.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references to store the pre-provisioned instances as taught by Singh, as it is a predictable alternative to store the pre-provisioned instances so that those can be accessed while need to be provisioned.

Regarding Claim 11, Benari in view of Russinovich, and Brandwine do not explicitly teach the computing system of claim 9, wherein the instructions comprise instructions that cause the processor to: define a zone as a logical or physical entity within a cloud service hosting environment for hosting instances of services utilizing virtual machines; assign a set of services to the zone; and construct pools within the zone for each service of the set of services, wherein the pools are designated for storing pre-provisioned instances of each service.
Vicaire teaches define a zone as a logical or physical entity within a cloud service hosting environment for hosting instances of services utilizing virtual machines; assign a set of services to the zone; and construct pools within the zone for each service of the set of services ([⁋ 0013], “…a set of hosts with the same or similar configuration in a particular resource zone can be defined as a capacity pool.”. [Fig. 1, ⁋ 0010], “…a multi-tenant environment 106 (e.g., a cloud computing environment or other set of shared resources operated by one or more resource providers) …resources or resource instances 112, 114 which can be physical and/or virtual, and may be dedicated or shared among various customers or applications.”. [⁋ 0011], “…The resources can be distributed across multiple regions, areas, or zones, and the resource manager can determine if there is sufficient capacity in any or all of these zones and the resource manager can determine if there is sufficient capacity in any or all of these zones. If there is sufficient capacity of a type requested by the customer, the resource manager can cause a portion of the resources to be dedicated to that customer [i.e. assign a set of services] for a period of time. …providing dedicated access to one or more slots of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references to define a zone for hosting resources for service and reconfigure resources within the zone as taught by Vicaire, because it would allow improve customer experience by allocating sufficient resources when an Insufficient Capacity Exception (ICE) is detected in a pool (Vicaire, ⁋ 0024).
Although, Benari teaches a pool of available resources for a resource having an intermediate provisioned state [⁋ 0064], however, Benari in view Russinovich, and Brandwine do not explicitly teach  wherein the pools are designated for storing pre-provisioned instances of each service. (emphasis added).
Singh teaches wherein the pools are designated for storing pre-provisioned instances of each service ([⁋ 0039], “…the provisioned systems may be pre-provisioned systems…The pre-provisioned systems may be stored in a resource pool.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the 

Claims 12-13 are rejected under the same rationale as claims 4.

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich, Brandwine, Vicaire and Singh, further in view of Jenkins et al. (US 2012/0271996, hereafter “Jenkins”).

Regarding Claim 5, Although, Vicaire teaches the resource manager can monitor capacity continuously and quickly reconfigure hosts according to variations in demand [⁋ 0026], however, Benari in view of Russinovich, Brandwine, Vicaire and Singh do not explicitly teach  the non-transitory computer-readable medium of claim 4, wherein the instructions comprise instructions to: monitor fluctuations in resource utilization of the zone based upon the provisioned instances of the service consuming the available resources of the available resource pool; and add a new pool to the zone in response to the fluctuations indicating that available resources are available for pre-provisioning.
monitor fluctuations in resource utilization of the zone based upon the provisioned instances of the service consuming the available resources of the available resource pool ([⁋ 0033], Host Provisioning Agent (HPA) …monitors usage of the virtual memory capacity associated with a respective server. …determining that utilization volume of a logical drive exceeds a threshold”); and add a new pool to the zone in response to the fluctuations indicating that available resources are available for pre-provisioning ([⁋ 0034], …the HPA request more physical information storage capacity from the Provisioning Manager (PM). [Fig. 2, ⁋ 0035] the PM, which has access to the additional memory resources of the Provisioning Zone Groups (PZG), can add one or more physical drives 250 [i.e. resource pool] from the Provisioning Zone Groups (PZG) 248 to a zone group 247 corresponding to the plurality of servers. …the PM 232 evaluate the configuration information of the memory resources, including the memory resources associated with a server array and/or the PZG 248. …The PM 232 evaluate the configuration information to determine physical hard drives 250 to add that are compatible with the array controlled by the server's 222 array controller. [⁋ 0036], …A match results in the PM 232 logically removing drive bays from the PZG 248 and logically assigning them to a zone group 247 accessible by the subject server. The entire re-provisioning process can be fully automated).


Regarding Claim 6, Benari in view of Russinovich, Brandwine, Vicaire and Singh do not explicitly teach  the non-transitory computer-readable medium of claim 4, wherein the instructions comprise instructions to: monitor fluctuations in resource utilization of the zone based upon the provisioned instances of the service consuming the available resources of the available resource pool; and remove a pool from the zone in response to the fluctuations indicating that additional resources are needed from the available resource pool for executing provisioned instances of the service.
Jenkins teaches monitor fluctuations in resource utilization of the zone based upon the provisioned instances of the service consuming the available resources of the available resource pool ([⁋ 0033], “Host Provisioning Agent (HPA) …monitors usage of the virtual memory capacity associated with a respective server. …determining that utilization volume of a logical drive exceeds ; and remove a pool from the zone in response to the fluctuations indicating that additional resources are needed from the available resource pool for executing provisioned instances of the service ([⁋ 0036], …the PM 232 logically removing drive bays from the PZG 248 and logically assigning them to a zone group 247 accessible by the subject server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references with teachings of Jenkins to monitor usage of resources and remove resources and assign the resources to the zone for re-provision as taught by Jenkins, because it would improve customer experience by allocating sufficient resources when an usage of the resources increased.

Claim 14 is rejected under the same rationale of Claim 5.

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich and Brandwine further in view of Vicaire.

Regarding Claim 7, Benari teaches the non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to: receive a request to create a first pool, for a first service ([⁋ 0019], Once a request for a ; and utilize resources within an available resource pool to construct the first pool from which pre-provisioned instances of the first service can be constructed ([⁋ 0026], Provisioning server 115 may perform searches of the available resource inventory 142 using the application descriptors…The hardware resource criteria in an application descriptor may be used to search within the available resource inventory 142 for a hardware resource that satisfies the hardware resource criteria. Once a hardware resource that satisfies the hardware resource criteria is identified, provisioning server 115 may use other information from the application descriptor to provision the application component on the selected hardware resource.  [⁋ 0029], “…provisioning server 115 pre-provisions one or more available resources. Provisioning server 115 may pre-provision both hardware resources and virtual machine resources. Pre-provisioning a resource may include predicting resource components for multiple composite applications that are likely to be provisioned in the future, determining an intermediate state that is common to the multiple composite applications, and then provisioning software components on available hardware resources to cause those 
Benari in view Russinovich and Brandwine do not explicitly teach, however, Vicaire teaches resource pools are in a zone ([⁋ 0013], “…a set of hosts with the same or similar configuration in a particular resource zone can be defined as a capacity pool.”. [0011], “…The resources can be distributed across multiple regions, areas, or zones, and the resource manager can determine if there is sufficient capacity in any or all of these zones.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references to define capacity pool by distributes the resources in multiple zones  as taught by Vicaire, because it would improve the administration of resource pools by zoning the resource pools based on the similarity.

Regarding Claim 8, Benari teaches the non-transitory computer-readable medium of claim 1, wherein the instructions comprise instructions to: receive a request to delete a first pool for a first service of a cloud service hosting environment; and deallocate resources from first pool to an available resource pool to delete the first pool ([⁋ 0039], Once the test has been completed, the application tester may notify [i.e. request] provisioning server 200 that the 
Benari in view Russinovich and Brandwine do not explicitly teach, however, Vicaire teaches resource pools are in a zone ([⁋ 0013], “…a set of hosts with the same or similar configuration in a particular resource zone can be defined as a capacity pool.”. [0011], “…The resources can be distributed across multiple regions, areas, or zones, and the resource manager can determine if there is sufficient capacity in any or all of these zones.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references to define capacity pool by distributes the resources in multiple zones  as taught by Vicaire, because it would improve the administration of resource pools by zoning the resource pools based on the similarity.

Regarding Claim 17, Benari in view of Russinovich and Brandwine do not explicitly teach the computer-implemented method of claim 16, further comprising: maintaining a plurality of zones as physical or logical entities within a cloud service hosting environment for hosting instances of services utilizing virtual machines. 
maintaining a plurality of zones as physical or logical entities within a cloud service hosting environment for hosting instances of services utilizing virtual machines ([Fig. 1, ⁋ 0010], teaches a multi-tenant environment 106 (e.g., a. cloud computing environment or other set of shared resources operated by one or more resource providers and one or more resources or resource instances 112, 114, which can be physical and/or virtual. …utilize a computing instance to perform a computing operation, or might utilize a data instance to cause data to be written to, or read from, at least one data store 116, 118, 120, at least a portion of which might be dedicated or reserved for that customer. [⁋ 0011], …The resources can be distributed across multiple regions, areas, or zones, and the resource manager can determine if there is sufficient capacity in any or all of these zones. It would be realized, as aforementioned, that multiple zones as physical and/or logical resource instances 112, 114 are maintained within the multi-tenant cloud computing environment 106 to provide the resources to customer as requested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references to define a zone for hosting resources for service and allocate resources to the zone as taught by Vicaire, because it would allow to provide resource instances based on the customer request.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich and Brandwine further in view of Killmon et al. (US Patent 10146524, hereafter “Killmon”).

Regarding Claim 10,  Benari in view of Russinovich and Brandwine do not explicitly teach the computing system of claim 9, wherein the instructions to provision the selected pre-provisioned instance comprise instructions that cause the processor to: in response to determining that there is an available update to the executable code, apply the available update to the executable code to modify the executable code; and install the modified executable code within the pre-provisioned instance during provisioning.
Killmon taches in response to determining that there is an available update to the executable code, apply the available update to the executable code to modify the executable code; and install the modified executable code within the pre-provisioned instance during provisioning ([Col 10, lines 16-25], “…a deployment manager receives notice that an updated version of a software application is available for deployment. …the deployment manager triggers a deployment cycle to push the new revision of the application into production use via a deployment pipeline corresponding to the application.”. [Col. 11, lines 19-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to deploy an updated version of application if a new version of the application is available as taught by Killmon, because it would insure all latest functionalities provided to customer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich and Brandwine further in view of Korbar et al. (US 2019/0278620, hereafter “Korbar”).

Regarding Claim 15, Benari in view Russinovich and Brandwine do not explicitly teach the computing system of claim 9, wherein the instructions comprise instructions that cause the processor to: construct the pre-provisioned instance as a partial instance that includes a portion of the computing resources for the service.
However, Korbar teaches construct the pre-provisioned instance as a partial instance (e.g. partially configured VM) that includes a portion of the computing resources for the service ([⁋⁋ 0018-0019], VMs may be partially provisioned …A partially configured VM may be provided by creating and booting a VM that is configured except with respect to certain user specific settings. A bare minimum configuration may be used. [⁋ 0052], VM pool manager determine how many partially provisioned VMs of each type are needed and may then communicate to compute manager to create each needed partially provisioned VM. compute manager then manages creation of the requested partially provisioned VM. [⁋ 0053], Partially provisioned VMs that are configured except with regard to certain user-specific settings. Without customer data, generic virtual machine artifacts are created. The generic artifacts may include at least one generic compute artifact, at least one generic network artifact, and possibly at least one generic storage artifact. The generic compute artifacts may include, for example, a placeholder machine name, a placeholder account username, a placeholder account password, and/or the like. The generic networking artifacts may include, for example, a placeholder virtual network, and a placeholder customer IP address. A VM is created/composed using the generic artifacts, using the particular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references with teachings of Korbar to create partially provisioned VM instances with bare minimum configuration as taught by Korbar, because it would allow to provide fully provisioned and fully configured VM to customers more quickly upon request.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich, Brandwine and Vicaire further in view of Karumbunathan et al. (US 2019/0286373, hereafter “Karumbunathan”).

Regarding Claim 18, Benari in view Russinovich, Brandwine and Vicaire do not explicitly teach the computer-implemented method of claim 17, further comprising: hosting instances of the service within multiple zones of the plurality of zones.
However, Karumbunathan teaches hosting instances of the service within multiple zones of the plurality of zones ([⁋ 0208] a first cloud computing instance that supports the execution of the storage controller application may be located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references with teachings of Karumbunathan to distributed cloud computing instances across multiple zones as taught by Karumbunathan, because it would insure availably of the instances for all different zones.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Benari in view of Russinovich, Brandwine, Vicaire and Karumbunathan further in view of Dettori et al. (US 20150222501, hereafter, “Dettori”).

Regarding Claim 19, Benari in view of Russinovich, Brandwine, Vicaire and Karumbunathan do not explicitly teach the computer-implemented method of claim 18, further comprising: constructing pools for the service, wherein the pools are designated for storing pre-provisioned instances of each service. 
However, Dettori teaches constructing pools for the service ([⁋ 0013], teaches …pools of pre-provisioned instances of sub-services. [⁋ 0044], , wherein the pools are designated for storing pre-provisioned instances of each service ([⁋ 0029], an instance pool include a reference that identifies an instance. …each instance of instance pools 110a-110n resides within data store 106. [Fig. 2, ⁋ 0036] …Instance pools 110a-110n include instance pools 202, 204, 206, 208, 210, and 212. Each of instance pools 110a-110n corresponds to a service, and each identifies a plurality of pre-provisioned instances of the service to which the instance pool corresponds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references with teachings of Dettori to creates instance pool corresponding to service and store the instance pool as taught by Dettori, because it would insure availably of pool of instances based on the demand.
However, Benari in view of Russinovich, Brandwine, Vicaire and Dettori do not explicitly teach the service within the multiple zones of the plurality of zones.
However, Karumbunathan teaches the service within multiple zones of the plurality of zones ([⁋ 0208] the cloud computing instances may be distributed across multiple availability zones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the 
Benari in view of Brandwine, Vicaire, Karumbunathan, and Dettori do not explicitly teach, but (as aforementioned) Russinovich teaches wherein for a first pool of the pools: assigning at least one pointer to the pre-provisioned instance; assigning the pre-provisioned instance to the first pool by adding the at least one pointer to a first collection of pointers associated with the first pool (Table 1 shows a Shared Resources Pools have a set of pointers to capacity tables about shared resources [i.e. instances], list of IDs. [⁋ 0057],..dynamic resource protocol supports shared resource pools. … hosts can report utilization of such resources as inventory is synchronized, along with pointers to the free and total allocable capacity table of the shared resources. … a host can advertise that it is using x IP Addresses and provides a pointer to resource capacity table guid1. Capacity table guid1 specifies that there are a total of y IP Addresses and z are free.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of the references with  Russinovich in order to assign a pointer to specify the resources in .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gummaraju et al. (US 2015/0120928): Gummaraju teaches a VM pool manager maintain numerous lists of the compute VMs [i.e. pre-provisioned instance] to track their status and availability. VM pool manager maintain an active list of compute VMs that have been allocated to a node manager for executing a task; a list of "hot spare" VMs, which are available compute VMs provisioned for distributed computing application and maintained in a powered on state; and a list of "cold spare" VMs, which are available compute VMs that have already been provisioned for distributed computing application but are in a powered off state [⁋ 0026].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419